Allowable Subject Matter
Claims 1-2, 4-10, 12-19 and 21-23 are allowed. The following is an examiner’s statement of reasons for allowance: the prior art of record discloses a head mounted display device, method of positioning a sensor, and system for biometric sensing comprising: a sensor to receive biometric signal of raw biometric signal data at a position, a housing wherein the sensor is configured to retract into the housing, a motion track disposed on the housing, wherein the motion track is configured to guide movement of the sensor, a motor configured to extend, retrace, or move the sensor along the motion track, a processor coupled to the sensor and motor and configured to: compute a noise component of the biometric signal, perform analysis, and determined based on the analysis, whether at least one signal criteria are met.
However, none of the applied art or any other discloses or inherently implies the above a head mounted display device, method of positioning a sensor, and system for biometric sensing further comprising: a motor configured to extend, retrace, and move the sensor along the motion track. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622